UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6523


DAVID EUGENE GREGG, SR.,

                 Petitioner – Appellant,

          v.

NFN MCCALL,

                 Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     G. Ross Anderson, Jr., Senior
District Judge. (4:08-cv-03423-GRA)


Submitted:    June 24, 2010                 Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Eugene Gregg, Sr., Appellant Pro Se. Donald John Zelenka,
Deputy   Assistant  Attorney   General,  James  Anthony  Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Eugene Gregg, Sr., seeks to appeal the district

court’s    order    denying      relief   on     his    28    U.S.C.     § 2254       (2006)

petition.       The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2010).     The magistrate judge recommended that relief be denied

and advised Gregg that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing     of    specific         objections         to    a

magistrate      judge’s     recommendation         is    necessary        to        preserve

appellate review of the substance of that recommendation when

the     parties     have     been     warned       of        the    consequences           of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                               Gregg

has waived appellate review by failing to file timely objections

after     receiving      proper     notice.            Accordingly,           we    deny   a

certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented        in   the        materials

before    the    court    and    argument      would    not    aid      the    decisional

process.

                                                                                   DISMISSED



                                          2